Powell, J.
1. The Penal Code, §191, makes two kinds of acts criminal: (1) that in which the party fraudulently converts to his own use the money or article entrusted; (2) that in which he otherwise disposes of the same without the consent of the owner 'or bailor, and to his injury, and without paying to such owner or bailor on demand the full market value or market price thereof. In the first kind the crime is complete as soon as the party fraudulently converts the articles to his own use. McCay v. State, 15 Ga. 211. In the second kind the crime is complete (the other elements being present) when demand is made and the full market value or price is not thereupon paid. Venue for the criminal prosecution lies only in the county where the crime becomes completed in one of the methods above stated.
2. It appearing that the defendant was entrusted with money in Madison, county, for a purpose to he performed in that county, and it not appearing that he ever brought any of the same into Clarke county and that demand was made upon him in Madison county, and that in response to such demand he failed to deliver the money or pay the value-thereof, he could not legally be tried for the offense in Clarke county, though a subsequent demand and failure to pay occurred in that county.

Judgment reversed. Russell, J., disqualified.